

	

		II

		Calendar No. 79

		109th CONGRESS

		1st Session

		S. 845

		IN THE SENATE OF THE UNITED STATES

		

			April 19, 2005

			Mr. Reid introduced the

			 following bill; which was read the first time

		

		

			April 20, 2005

			 Read the second time and placed on the

			 calendar

		

		A BILL

		To amend title 10, United States Code, to permit retired

		  servicemembers who have a service-connected disability to receive disability

		  compensation and either retired pay or Combat-Related Special Compensation and

		  to eliminate the phase-in period with respect to such concurrent

		  receipt.

	

	

		1.FindingsCongress finds the following:

			(1)For more than 100

			 years before 1999, all disabled military retirees were required to fund their

			 own veterans’ disability compensation by forfeiting $1 of earned retired pay

			 for each $1 received in veterans’ disability compensation.

			(2)Since 1999,

			 Congress has enacted legislation every year to progressively expand eligibility

			 criteria for relief of the retired pay disability offset and further reduce the

			 burden of financial sacrifice on disabled military retirees.

			(3)Absent adequate

			 funding to eliminate the sacrifice for all disabled retirees, Congress has

			 given initial priority to easing financial inequities for the most severely

			 disabled and for combat-disabled retirees.

			(4)In the interest of

			 maximizing eligibility within cost constraints, Congress effectively has

			 authorized full concurrent receipt for all qualifying retirees with 100 percent

			 disability ratings and all with combat-related disability ratings, while

			 phasing out the disability offset to retired pay over 10 years for retired

			 members with noncombat-related, service-connected disability ratings of 50

			 percent to 90 percent.

			(5)In pursuing these

			 good-faith efforts, Congress acknowledges the regrettable necessity of creating

			 new thresholds of eligibility that understandably are disappointing to disabled

			 retirees who fall short of meeting those new thresholds.

			(6)Congress is not

			 content with the status quo.

			2.

			 Sense of CongressIt is the

			 sense of Congress that military retired pay earned by service and sacrifice in

			 defending the Nation should not be reduced because a military retiree is also

			 eligible for veterans’ disability compensation awarded for service-connected

			 disability.

		3.Eligibility for

			 payment of both retired pay and veterans’ disability compensation for certain

			 additional military retirees with compensable service-connected

			 disabilities

			(a)Extension of

			 concurrent receipt authority to retirees with service-Connected disabilities

			 rated less than 50 percentSection 1414(a) of title 10, United States

			 Code, is amended to read as follows:

				

					(a)Payment of both

				retired pay and compensation

						(1)In

				generalSubject to subsection (b), an individual who is a

				qualified retiree for any month is entitled to be paid both retired pay and

				veterans' disability compensation for that month without regard to sections

				5304 and 5305 of title 38.

						(2)Qualified

				retireesFor purposes of this section, a qualified retiree, with

				respect to any month, is a member or former member of the uniformed services

				who—

							(A)is entitled to

				retired pay, other than in the case of a member retired under chapter 61 of

				this title with less than 20 years of service creditable under section 1405 of

				this title and less than 20 years of service computed under section 12732 of

				this title; and

							(B)is entitled for

				that month to veterans’ disability

				compensation.

							.

			(b)Repeal of

			 phase-In of concurrent receipt of retired pay and veterans' disability

			 compensationSection 1414 of title 10, United States Code, is

			 further amended—

				(1)by striking

			 subsection (c);

				(2)by redesignating

			 subsections (d) and (e) as subsections (c) and (d), respectively; and

				(3)in subsection (d), as redesignated, by

			 striking subparagraph (4).

				(c)Clerical

			 amendments

				(1)The heading for

			 section 1414 of title 10, United States Code, is amended to read as

			 follows:

					

						1414. Members

				eligible for retired pay who are also eligible for veterans’ disability

				compensation: concurrent payment of retired pay and disability

				compensation

						.

				(2)The item relating

			 to such section in the table of sections at the beginning of chapter 71 of such

			 title is amended to read as follows:

					

						

							1414. Members eligible for retired pay who

				are also eligible for veterans’ disability compensation: concurrent payment of

				retired pay and disability

				compensation.

						

						.

				4.Coordination of

			 service eligibility for combat-related special compensation and concurrent

			 receipt

			(a)Eligibility for

			 tera retireesSection of section 1413a(c) of title 10, United

			 States Code, is amended by striking entitled to retired pay who—

			 and all that follows and

			 inserting

				

					who—(1)is entitled to

				retired pay, other than a member retired under chapter 61 of this title with

				less than 20 years of service creditable under section 1405 of this title and

				less than 20 years of service computed under section 12732 of this title;

				and

					(2)has a

				combat-related

				disability

					.

			(b)Amendments to

			 standardize similar provisions

				(1)Clerical

			 amendmentThe heading for paragraph (3) of section 1413a(b) of

			 title 10, United States Code, is amended by striking rules and inserting

			 rule.

				(2)Standardization

			 with crsc rule for chapter 61 retireesSection 1414(b) of such

			 title is amended—

					(A)by striking

			 Special

			 rules and all that follows through is subject

			 to in paragraph (1) and inserting Special rule for chapter 61 disability

			 retirees.—In the case of a qualified retiree who is retired

			 under chapter 61 of this title, the retired pay of the member is subject

			 to; and

					(B)by striking

			 paragraph (2).

					5.Effective

			 dateThe amendments made by

			 this Act shall take effect as of January 1, 2006, and shall apply to payments

			 for months beginning on or after that date.

		

	

		April 20, 2005

		Read the second time and placed on the

		  calendar

	

